 

--------------------------------------------------------------------------------

EXHIBIT 10.2


OPTION AGREEMENT
 
                This OPTION AGREEMENT (the “Agreement”), dated as of October 26,
2010, is by and among Crimson Exploration Inc., a Delaware limited corporation
(the “Company”), and America Capital Energy Corporation, a New York corporation
(“ACEC”).
 
RECITALS
 
                WHEREAS, pursuant to that certain Subscription Agreement (the
“Subscription Agreement”), dated September 24, 2010 and to be effective on the
terms set forth therein, the Company has agreed to sell to ACEC, and ACEC has
agreed to purchase from the Company, an option (the “Option”) to purchase
1,750,000 shares (the “Preferred Shares”) of the Company’s Series I Convertible
Preferred Stock (the “Preferred Stock”), a preferred stock series  designated in
that certain Certificate of Designation, Preferences and Rights of the Preferred
Stock, as filed with the Secretary of the State of Delaware on October 25, 2010
; and
 
                WHEREAS, in accordance with the Subscription Agreement and
subject to the terms and conditions contained herein, the Company desires to
grant to ACEC the Option in exchange for the consideration set forth herein.
 
                NOW, THEREFORE, in consideration of the premises and the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
                1.1 Definitions.  Capitalized terms listed in this Section 1.1
but not defined elsewhere in the body of this Agreement shall have the meanings
ascribed to them in this Section 1.1.  Capitalized terms defined elsewhere the
body of this Agreement are listed in this Section 1.1 with reference to the
location of the definitions of such terms in the body of this Agreement.
 
                      (a) “ACEC” is defined in the preamble.
 
                      (b) “Affiliate” means, when used with respect to a
specified Person, any Person which (i) directly or indirectly Controls, is
Controlled by or is Under Common Control with such specified Person, (ii) is an
officer, director, general partner, trustee or manager of such specified Person,
or of a Person described in clause (i) of this definition.
 
                      (c) “Agreement” is defined in the preamble.
 
                      (d) “Board” means the Board of Directors of the Company.
 
                      (e) “Common Stock” means the common stock of the Company,
par value $0.001 per share.
 


 
 

--------------------------------------------------------------------------------

 


                      (f) “Company” is defined in the preamble.
 
                      (g) “Control,” including the correlative terms
“Controlling,” “Controlled by” and “Under Common Control with”, means
possession, directly or indirectly (through one or more intermediaries), of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
                      (h) “Deposit Agreement” means that certain Deposit
Agreement, dated September 24, 2010, by and among the Company and ACEC.
 
                      (i) “Equity Interests” means (i) capital stock, member
interests, partnership interests, other equity interests, rights to profits or
revenue and any other similar interest in any Person, (ii) any security or other
interest convertible into or exchangeable or exercisable for any of the
foregoing, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, and (iii) any warrant, option or other right
(contingent or otherwise) to acquire any of the foregoing.
 
                      (j) “Exchange Act” means the Securities Exchange Act of
1934, as amended.
 
                      (k) “Exercise Period” is defined in Section 2.2.
 
                      (l) “Option” is defined in the recitals.
 
                      (m) “Parent” means Shanghai Zhong Rong Property Group,
Ltd., a company organized under the laws of the People’s Republic of China.
 
                      (n) “Person” means any natural person, corporation,
limited partnership, general partnership, limited liability company, joint stock
company, joint venture, association, company, estate, trust, bank trust company,
land trust, business trust, or other organization, whether or not a legal
entity, custodian, trustee-executor, administrator, nominee or entity in a
representative capacity and any government or agency or political subdivision
thereof.
 
                      (o) “Preferred Shares” is defined in the recitals.
 
                      (p) “SEC” is defined in the recitals.
 
                      (q) “Securities Act” is defined in the recitals.
 
                      (r) “Subscription Agreement” is defined in the recitals.
 
                      (s) “Subsidiary” means, with respect to any Person, (i)
any corporation, partnership, limited liability company or other entity in which
a majority of the Equity Interests having voting power under ordinary
circumstances to elect at least a majority of the board of directors or other
Persons performing similar functions are at the time owned or Controlled,
directly or indirectly, by such Person or by one or more of the other direct or
indirect Subsidiaries of such Person or a combination thereof (regardless of
whether, at the time, Equity Interests of any other class or classes shall have,
or might have, voting power by reason of the
 


 
2

--------------------------------------------------------------------------------

 


occurrence of any contingency), (ii) a partnership in which such Person or any
direct or indirect Subsidiary of such Person is a general partner or (iii) a
limited liability company in which such Person or any direct or indirect
Subsidiary of such Person is a managing member or manager.
 
                1.2 Construction.  In this Agreement, unless a clear contrary
intention appears: (a) pronouns in the masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa; (b) the term
“including” shall be construed to be expansive rather than limiting in nature
and to mean “including, without limitation;” (c) the word “or” is inclusive; (d)
references to Sections refer to Sections of this Agreement; (e) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited; and (f) references in any Section or definition to
any clause means such clause of such Section or definition.  The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
ARTICLE II
THE OPTION
 
                2.1 The Option.  The Company hereby grants to ACEC the Option on
the terms and conditions set forth herein.  If the Option is exercised in
accordance with Section 2.2, the Company shall, in accordance with the terms of
this Agreement, sell, assign, transfer and deliver the Preferred Shares to ACEC
in accordance with Section 2.2(b).


                2.2 Exercise.


                      (a)  The Option shall be exercisable in full and not in
part by ACEC for a period beginning at the Closing (as defined under the
Subscription Agreement) and ending at 5:00 p.m., Houston time on December 23,
2010 (the “Exercise Period”).  ACEC may exercise the Option during the Exercise
Period by (i) providing to the Company during the Exercise Period written notice
of exercise in accordance with Section 3.1 and (ii) delivering during the
Exercise Period a cash payment of US$8,750,000 in immediately available funds to
the Deposit Account (as defined in, and pursuant to instructions under, the
Deposit Agreement) of the Company.


                      (b) Upon the valid exercise of the Option in accordance
with Section 2.2(a), the Preferred Shares shall be deemed immediately issued and
outstanding in the name of ACEC (or its permitted assignee) and the Company
shall promptly issue and deliver to ACEC (or its permitted assignee) a stock
certificate or certificates in definitive form, registered in the name of ACEC
(or its permitted assignee), representing the Preferred Shares (or if such
Preferred Shares have automatically converted to shares of Common Stock, such
shares of Common Stock), bearing such restrictive legends as may be customarily
required under United States securities laws.


                2.3 Termination.  If the Option is not exercised by ACEC in
accordance with Section 2.2(a) within the Exercise Period, the Option shall
automatically terminate, lapse and no longer be exercisable without any action
by any Person.


 
3

--------------------------------------------------------------------------------

 
ARTICLE III
MISCELLANEOUS
 
                3.1 Notices.  All notices, requests or consents provided for or
required to be given to a party under this Agreement shall be in writing and
shall be deemed to be duly given if personally delivered or mailed by certified
mail, return receipt requested, or nationally recognized overnight delivery
service with proof of receipt maintained, at the following addresses (or any
other address that either party may designate by written notice to the other
party):
 
                                                             


if to ACEC, to:
 
America Capital Energy Corporation
Chrysler Building
405 Lexington Ave., 65th Floor
New York, NY  10174
Phone: (212) 983-8316
Facsimile: (212) 983-8315
Attention: Richard B. Williams
 
                                                                with a copy to
(which does not constitute notice):
 
Kane, Russell, Coleman & Logan P.C.
1601 Elm Street, Suite 3700
Dallas, TX  75201
Phone: (214) 777-4260
Facsimile: (214) 777-4299
Attention: Patrick Stark


If to Seller:
 
Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Phone: (713) 236-7575
Facsimile: (713) 236-4575
Attention: E. Joseph Grady


with a copy to (which does not constitute notice):
 
Vinson & Elkins LLP
1001 Fannin Street Suite 3300
Houston, TX  77002
Phone: (713) 758-4592
Facsimile: (713) 615-5531
Attention:  T. Mark Kelly

 
4

--------------------------------------------------------------------------------

 
 
Any such notice shall, (a) if delivered personally, be deemed received upon
delivery, (b) if delivered by certified mail, be deemed received three business
days after the date of deposit in the United States mail, and (c) if delivered
by nationally recognized overnight delivery service, be deemed received the
business day after the date of deposit with the nationally recognized delivery
service.
 
                3.2 Assignment.  Neither the Company nor ACEC may assign or
transfer any of its rights or obligations hereunder (including by operation of
law or otherwise) except with the prior written consent of ACEC (in the case of
the Company) or the Company (in the case of ACEC), as applicable; provided,
however, that ACEC shall have the right to assign its rights or obligations
hereunder to Parent without the consent of the Company.
 
                3.3 Entire Agreement; Supersedure. This Agreement constitutes
the entire agreement of the parties relating to the subject matter hereof and
supersedes all prior contracts or agreements with respect thereto, whether oral
or written.
 
                3.4 Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective permitted
successors, permitted assigns, permitted distributees and legal representatives.
 
                3.5 Third Party Beneficiaries.  Nothing in this Agreement shall
create or be deemed to create any third-party beneficiary rights in any person
not a party to this Agreement.
 
                3.6 Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO
THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.
 
                3.7 Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
                3.8 Amendment.  Notwithstanding anything to the contrary in this
Agreement, this Agreement may only be amended, modified, supplemented or
restated by a written instrument executed by each of the parties.
 
                3.9 No Waiver.  A waiver or consent, express or implied, to or
of any breach or default by any party in the performance by that party of its
obligations with respect to any obligation, covenant, agreement or condition in
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party with respect to this Agreement.  Failure on the part of a party to insist
upon strict compliance with any obligation, covenant, agreement or condition in
this Agreement or to declare any person in breach or default, irrespective of
how long that failure continues, does not constitute a waiver by that party of
its rights with respect to such obligation, covenant, agreement or condition
until the applicable statute-of-limitations period has run.
 


 
5

--------------------------------------------------------------------------------

 


                3.10 Severability.  If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.  Furthermore, in lieu of each such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
 
                3.11 Counterparts.  This Agreement may be executed in
counterparts (including facsimile counterparts), each of which, when so executed
and delivered, shall be deemed an original, and all of which together shall
constitute a single agreement binding on the parties, notwithstanding that all
parties are not signatories to the original or the same counterpart.  Any
signature delivered by facsimile transmission or scanned and emailed
transmission shall be deemed a valid and binding signature for all purposes
hereof.
 


 
[Signature Page Follows]
 


 


 
6

--------------------------------------------------------------------------------

 


                IN WITNESS WHEREOF, the parties have hereunto set their hands as
of the day and year first above written.



 
CRIMSON EXPLORATION INC.
             
By:
/s/ E. Joseph Grady
 
Name:
E. Joseph Grady
 
Title:
Senior Vice President and Chief Financial Officer






 
AMERICA CAPITAL ENERGY CORPORATION
             
By:
/s/ Ni Zhaoxing
 
Name:
Ni Zhaoxing
 
Title:
Chairman and Chief Executive Officer

 
 
 
 
 
 

 
Signature Page to
Option Agreement

 



--------------------------------------------------------------------------------

 
 